Dismiss and Opinion Filed May 14, 2014.




                                        S     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00512-CV

                          IN RE DWAMETRIA NELSON, Relator

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-05377-C

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                   Opinion by Justice Evans
       Relator has filed a motion to dismiss her petition for writ of mandamus. Relator states

that the trial court vacated the order that was the subject of the mandamus petition. A copy of

the trial court’s April 30, 2014 “Order to Vacate Order to Compel Answers to Discovery” is

attached to relator’s motion. Accordingly, we grant the motion. We dismiss relator’s petition for

writ of mandamus. See TEX. R. APP. P. 42.1.



                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE

140512F.P05